Citation Nr: 1718785	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  10-44 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1992.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a personal hearing at the RO in February 2015 before the undersigned Veterans Law Judge sitting at St. Petersburg, Florida. The transcript is of record.  

By decision in April 2015, the Board denied entitlement to compensable ratings for bilateral otitis media and sinusitis and remanded other matters for further development. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In December 2015, the Court granted a Joint Motion for Partial Remand and vacated the Board's decision that denied entitlement to a compensable rating for sinusitis, and remanded the matter for development consistent with the Joint Motion for Partial Remand. The issue of entitlement to a compensable rating for bilateral otitis media is no longer for appellate consideration.

By decision in March 2016, the Board denied service connection for a sleep disorder, to include sleep apnea, as well as higher ratings for service-connected degenerative joint disease of the lumbar spine and allergic rhinitis. These matters are no longer for appellate consideration. The issue of entitlement to a compensable rating for sinusitis was remanded for further development. 

By decision in July 2016, the Board denied an increased (compensable) rating for sinusitis and remanded the issues of entitlement to service connection for left knee degenerative joint disease and peripheral vestibular disorder/vertigo, to include as secondary to tinnitus and hearing loss, and entitlement to higher ratings for adjustment disorder and bilateral pes planus for further development. The Veteran appealed the Board's decision to the Court. In February 2017, the Court granted a Joint Motion for Partial Remand and vacated the Board's decision that denied entitlement to a compensable rating for sinusitis, and remanded the matter for development consistent with the Joint Motion for Partial Remand. The remaining issues are still being developed at the RO level and are not for appellate consideration at this time.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to obtain an additional VA examination. 

The Veteran's most recent and pertinent VA examination was in April 2016. Upon examination, the Veteran was noted to have episodes of sinusitis, chronic headaches every other day, tenderness of affected sinus, frequent nose bleeds, and difficulty sleeping. It was also noted that the Veteran had suffered 7 or more non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past 12 months.

In July 2016, the Board denied the Veteran's claim for an increased (compensable) rating for sinusitis. As discussed above, the Veteran appealed the Board's decision to the Court. In February 2017, the Court granted a Joint Motion for Partial Remand and vacated the Board's decision that denied entitlement to a compensable rating for sinusitis. The Court found that the Board erred when it failed to provide an adequate statement of reasons or bases for its decision to deny a compensable rating for sinusitis. It was noted that the Board did not adequately explain why it was treating the findings of the April 2016 examiner as lay testimony rather than the examiner's medical judgment. Additionally, the Court found that the Board also did not adequately explain why it placed less weight on the April 2016 examination if the determination about 7 or more non-incapacitating episodes is a medical judgment, especially when the Board earlier found the duty to assist satisfied by the April 2016 examination.

The Board observes that it has been over 1 year since the Veteran's last pertinent VA examination and that sinusitis ratings are at least partially rated based upon symptoms experienced during the past 12 months. Considering this, along with the Court's February 2017 findings, the Board finds that a new VA examination is necessary.

The Board acknowledges the Court's previous Joint Motion for Partial Remand dated December 2015 and the Veteran's assertions regarding his February 2015 hearing testimony.  The Veteran is represented in the course of this appeal and it appears he and his representative have knowledge of what is needed to substantiate the claim, especially through several decisions and Remands from the Court.  If the Veteran desires an additional hearing, he is free to make that request.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected sinusitis. The electronic claims folder is to be furnished to the examiner for review in its entirety. The examiner should perform any tests or studies deemed necessary. The examiner is asked to fully describe the current severity of the Veteran's sinus disability, including objective manifestations and the frequency and duration of use of antibiotics to treat the sinus disability.

Following a review of the relevant evidence and an examination of the Veteran, the examiner must specifically address the following questions:

a) Please comment on the Veteran's lay statements describing his symptoms, and describe the number of non-incapacitating episodes per year of sinusitis that are characterized by headaches, pain and purulent discharge or crusting. Also, please indicate whether the number of non-incapacitating episodes per year of sinusitis is documented by the Veteran's medical records, and/or based upon the Veteran's statements.

b) Please identify the number of incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment.

c) Has the Veteran had radical surgery with chronic osteomyelitis or other surgery on his sinuses?

d) Has the Veteran experienced near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries?

Detailed rationale is requested for all opinions provided. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3. After completing any additional development deemed necessary, readjudicate the claim. If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




